DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5 and 7-20 of US Application No. 16/718,611 are currently pending and have been examined. Applicant amended claims 1 and 7 and added claims 11-20. Applicant previously canceled claim 6. 

Response to Arguments/Amendments
The previous rejections of claim 1-5 and 7-10 under 35 USC § 112(b) are withdrawn in consideration of amended independent claims 1 and 7. 

The previous rejections of claims 1-5 and 7-10 under 35 USC § 103 are withdrawn. Applicant amended independent claims 1 and 7 to recite limitations not taught by the prior art of record. However, new rejections of claims 1-5 and 7-10 under § 103 in view of Michels et al. (US 2018/0345811 A1), Tokatyan (US 10,12,585 B1), Zhang (CN 205292570), and Fernandez Garcia et al. (US 2020/0193725 A1) are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 17-20 are method claims but do not recite active, positive recitations of steps involved in the method/process. It is recommended to amend the claims to recite positive, verbal nouns, e.g. initiating the service action (claim 17), opening a door (claim 18), starting interior cleaning (claim 18), starting exterior cleaning (claim 18), etc. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Michels et al. (US 2018/0345811 A1, “Michels”) in view of Fernandez Garcia et al. (US 2020/0193725 A1, “Garcia”), Tokatyan (US 10,12,585 B1), and Zhang (CN 205292570).

Regarding claim 1, Michels discloses autonomous vehicle servicing and energy management and teaches: 
a communication module configured for communication with the plurality of transportation vehicles and/or a server of a fleet operator for the autonomous transportation vehicle fleet [ ] (scanner apparatus 114 can autonomously scan vehicle 112, the scanning including receiving relevant vehicle on-board diagnostic OBD data or other data via wireless communications with vehicle 112 – see at least Fig. 3 and ¶ [0027]);
a first control unit for identifying a service action to be carried out on a transportation vehicle of the autonomous transportation vehicle fleet (in response to scan data 16 and other suitable data, computing system can generate procedure data 118, such as a cleaning procedure, a repair procedure, a charging procedure, etc. – see at least Fig. 3 and ¶ [0029]); and
at least one service module for autonomously performing the identified service action on the transportation vehicle of the autonomous transportation vehicle fleet (autonomous cleaning apparatus 120, autonomous service apparatus 122, autonomous charging apparatus 124 – see at least Fig. 3 and ¶ [0033]; cleaning apparatus 120 and service apparatus 122 may be a robotic apparatus – see at least Fig. 1 and ¶ [0030]), and wherein the first control unit includes at least one upstream sensor configured to capture at least one variable characterizing a service requirement for the identified service action (scanner apparatus 114 may be employed to scan vehicle 12 to determine vehicle state data, such as cleanliness, where the scan data is used to generate procedure data 118 – see at least Fig. 1 and ¶ [0028]-[0029]).

Michels fails to teach wherein a specific time for a specific service at an available service station is selected for the autonomous vehicle based on an estimated duration of service, utilization of the service station and of the vehicle and, optionally, achieving minimal impairment of fleet operation as a result of the transportation vehicle not being available, wherein the control unit controls the at least one service module to initiate the service action based on detection of whether at least one vehicle door or window is open; a second control unit located downstream of the at least one service module and having at least one downstream sensor configured to capture at least one variable characterizing the service requirement for the service action autonomously performed by the at least one service module on the transportation vehicle, wherein the second control unit is configured to detect at least one service requirement of the transportation vehicle to evaluate quality of the service action autonomously performed by the at least one service module.

However, Garcia discloses a system for conducting maintenance for autonomous vehicles and related methods and teaches:
wherein a specific time for a specific service at an available service station is selected for the autonomous vehicle based on an estimated duration of service, utilization of the service station and of the vehicle and, optionally, achieving minimal impairment of fleet operation as a result of the transportation vehicle not being available (optimal times for maintenance are determined based on, inter alia, inactive time periods of the vehicle 200, maintenance dealer’s schedule and availability, and approximate duration of service – see at least ¶ [0022]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to provide for selecting a specific service time, as taught by Garcia, to schedule maintenance at the maintenance dealer (Garcia at ¶ [0022]).

Further, Tokatyan discloses vehicle cleanliness detection systems and methods and teaches:
a second control unit located downstream of the at least one service module (vehicle cleanliness detection system 104 – see at least Fig. 1 and c. 3, l. 33-58) and having at least one downstream sensor configured to capture at least one variable characterizing the service requirement for the service action autonomously performed by the at least one service module on the transportation vehicle (cameras 312-318 captures images of vehicle for cleanliness analysis – see at least Fig. 3A and c. 6, l. 60 to c. 7, l. 12), wherein the second control unit is configured to detect at least one service requirement of the transportation vehicle to evaluate quality of the service action autonomously performed by the at least one service module (cleanliness detection system evaluates cleanliness – see at least c. 3, l. 33-58).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to provide a second control unit having a downstream sensor, as taught by Tokatyan, to ensure that the vehicle exterior is clean before picking up a passenger (Tokatyan at c. , l. 22-25).

Finally, Zhang discloses intelligence washing equipment and teaches:
wherein the control unit controls the at least one service module to initiate the service action based on detection of whether at least one vehicle door or window is open (detector determines if the doors and windows are closed and suspends car washing if open – see at least ¶ [0049]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to initiate action based on whether the door or window is open, as taught by Zhang, to protect the safety of the car and the people in the car during the car washing process (Zhang at ¶ [0049]).

Regarding claim 2, Michels further teaches:
wherein the first control unit determines at least one service action to be performed on the transportation vehicle based on information received from the transportation vehicle of the autonomous transportation vehicle fleet or from the fleet operator server for the autonomous transportation vehicle fleet (in response to scan data 16 and other suitable data, computing system can generate procedure data 118, such as a cleaning procedure, a repair procedure, a charging procedure, etc. – see at least Fig. 3 and ¶ [0029]; scan data may be received via wireless communication with vehicle 12 – see at least ¶ [0027]).

Regarding claim 3, Michels further teaches:
wherein the at least one service module includes a first service module configured to perform an internal cleaning of the transportation vehicle of the autonomous transportation vehicle fleet (cleaning apparatus 120 may be a robotic apparatus, e.g., robot arm, having tools for various functions that can be selected from tool holder 126 – see at least ¶ [0030]; in response to interior scan, computing system can generate procedure data 118, such as a cleaning procedure – see at least Fig. 3 and ¶ [0027]-[0029]), a second service module to perform an external cleaning of the transportation vehicle of the autonomous transportation vehicle fleet (cleaning apparatus 120 may be a robotic apparatus – see at least ¶ [0030]; car wash – see at least ¶ [0030]; in response to exterior scan, computing system can generate procedure data 118, such as a cleaning procedure – see at least Fig. 3 and ¶ [0027]-[0029]), and/or a third service module to fill the energy store of the transportation vehicle of the autonomous transportation vehicle fleet (autonomous charging apparatus 124 – see at least Fig. 3 and ¶ [0033]).

Regarding claim 4, Michels further teaches:
wherein the first, second and/or third service module is/are arranged in a common area of the service station (autonomous cleaning apparatus 120, autonomous service apparatus 122, autonomous charging apparatus 124 are arranged inside housing 102 of POD station 100 – see at least Fig. 1 and ¶ [0025], [0033]) and 
the control unit is configured to:
initiate autonomous entry of the transportation vehicle of the autonomous transportation vehicle fleet into the service station (vehicle port 110 may be configured to receive autonomous vehicle 112 – see at least Fig. 1 and ¶ [0027]);
initiate the interior cleaning of the transportation vehicle of the autonomous transportation vehicle fleet by the first service module (in response to interior scan, computing system can generate procedure data 118, such as a cleaning procedure – see at least Fig. 3 and ¶ [0027]-[0029]) [ ];
perform the external cleaning of the transportation vehicle of the autonomous transportation vehicle fleet by the second service module (in response to exterior scan, computing system can generate procedure data 118, such as a cleaning procedure – see at least Fig. 3 and ¶ [0027]-[0029]) [ ]; and
fill the energy store by the third service module (charging station configured to charge vehicle 112 – see at least ¶ [0032]).

Michels fails to teach in response to detection that at least one vehicle door of the transportation vehicle being open; in response to detection that at least one vehicle door of the transportation vehicle being closed.

However, Zhang discloses intelligence washing equipment and teaches:
in response to detection that at least one vehicle door of the transportation vehicle being closed, perform the external cleaning of the transportation vehicle of the autonomous transportation vehicle fleet by the second service module (detector determines if the doors and windows are closed and suspends car washing if open – see at least ¶ [0049]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined autonomous vehicle servicing and energy management of Michels, Garcia, Tokatyan, and Zhang to initiate action based on whether the door or window is open, as further taught by Zhang, to protect the safety of the car and the people in the car during the car washing process (Zhang at ¶ [0049]).

Neither Michels nor Zhang explicitly teach initiating interior cleaning in response to detection that at least one vehicle door of the transportation vehicle being open. However, Michels does disclose autonomous interior cleaning of the vehicle. To clean an interior of the vehicle, either a door or a window of the vehicle must be open to provide access to the interior. Michels further discloses performing a scan of the vehicle exterior and interior to obtain state data of the vehicle. Michels does not disclose the state data including detection of an open state of a door or window. However, Zhang discloses determining the state of a door or window as opened or closed and using the determined state as a condition to performing a cleaning action. In Zhang, the cleaning action is an exterior wash of the vehicle, which requires the doors and windows to be shut. A person of ordinary skill in the art would recognize, in view of Zhang, that a condition of the door or window as open or closed could also be used as a condition for performing an interior cleaning of the vehicle. This provides the predictable result of performing the interior cleaning when a door or window is determined to be opened for providing access to the interior of the vehicle.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined autonomous vehicle servicing and energy management of Michels and Zhang to interior cleaning based on whether the door or window is open to provide the predictable result of starting cleaning when there is sufficient access to the interior of the vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Michels in view of Garcia, Tokatyan, and Zhang, as applied to claim 1 above, and further in view of Wood et al. (US 2018/0284807 A1, “Woods”).

Regarding claim 5, Michels, Garcia, Tokatyan, and Zhang fail to teach but Woods discloses systems and methods for automatically servicing autonomous vehicles and teaches:
wherein the first, second and/or third service module are positioned in different areas of the service station (service depot 104 may include one or more maintenance stations 602A-C for servicing vehicle 102 – see at least Fig. 6 and ¶ [0064]) and 
the control unit is configured to: 
initiate the autonomous entry of the transportation vehicle of the autonomous transportation vehicle fleet into a first area of the service station (vehicle 102 can autonomously navigate within service depot 104 to receive maintenance in accordance with vehicle maintenance plan 500 – see at least ¶ [0071]; computing device 124 can provide control signal 312 to vehicle to cause vehicle 102 to autonomously navigate to at least one of the maintenance stations 602A-C – see at least ¶ [0071]-[0072]); and
control and/or initiate the autonomous entry of the transportation vehicle of the autonomous transportation vehicle fleet from the first area having at least one of the first, second and third service module, to a second area having at least one other of the first, second and third service module (vehicle 102 can autonomously navigate within service depot 104 to receive maintenance in accordance with vehicle maintenance plan 500 – see at least ¶ [0071]; computing device 124 can provide control signal 312 to vehicle to cause vehicle 102 to autonomously navigate to at least one of the maintenance stations 602A-C – see at least ¶ [0071]-[0072]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined autonomous vehicle servicing and energy management of Michels, Garcia, Tokatyan, and Zhang to provide service modules in different areas and control the vehicle to move between the service modules, as taught by Woods, to implement a vehicle maintenance plan for the autonomous vehicle (Woods at ¶ [0003]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Michels in view of Garcia, Tokatyan, and Zhang.

Regarding claim 7, Michels discloses autonomous vehicle servicing and energy management and teaches: 
identifying, by a first control unit, a service requirement of at least one transportation vehicle of the transportation vehicle fleet (scanner apparatus 114 may be employed to scan vehicle 12 to determine vehicle state data, such as cleanliness, where the scan data is used to generate procedure data 118 – see at least Fig. 1 and ¶ [0028]-[0029]);
identifying a service action to be carried out on the transportation vehicle of the autonomous transportation vehicle fleet based on the service requirement identified for the transportation vehicle (in response to scan data 16 and other suitable data, computing system can generate procedure data 118, such as a cleaning procedure, a repair procedure, a charging procedure, etc. – see at least Fig. 3 and ¶ [0029]);
[ ];
[ ]; 
[ ]; and 
autonomously initiating and performing the service action on the transportation vehicle in the service station under the control of the first control unit [ ] (autonomous cleaning apparatus 120, autonomous service apparatus 122, autonomous charging apparatus 124 – see at least Fig. 3 and ¶ [0033]; cleaning apparatus 120 and service apparatus 122 may be a robotic apparatus – see at least Fig. 1 and ¶ [0030]), wherein the first control unit includes at least one upstream sensor configured to capture at least one variable characterizing a service requirement for the identified service action (scanner apparatus 114 may be employed to scan vehicle 12 to determine vehicle state data, such as cleanliness, where the scan data is used to generate procedure data 118 – see at least Fig. 1 and ¶ [0028]-[0029]).

DeRouen fails to identifying a suitable service station for performing the identified service action; selecting a specific time for a specific service at an available service station for the autonomous vehicle based on an estimated duration of service, utilization of the service station and of the vehicle and, optionally, achieving minimal impairment of fleet operation as a result of the transportation vehicle not being available; autonomously driving the transportation vehicle to the identified service station; a second control unit located downstream of the at least one service module and having at least one downstream sensor configured to capture at least one variable characterizing the service requirement for the service action autonomously performed by the at least one service module on the transportation vehicle, wherein the second control module is configured to detect at least one service requirement of the transportation vehicle to evaluate quality of the service action autonomously performed by the at least one service module.

However, Garcia discloses a system for conducting maintenance for autonomous vehicles and related methods and teaches:
identifying a suitable service station for performing the identified service action (processor may locate a routine maintenance dealer for providing the maintenance – see at least ¶ [0023]);
wherein a specific time for a specific service at an available service station is selected for the autonomous vehicle based on an estimated duration of service, utilization of the service station and of the vehicle and, optionally, achieving minimal impairment of fleet operation as a result of the transportation vehicle not being available (optimal times for maintenance are determined based on, inter alia, inactive time periods of the vehicle 200, maintenance dealer’s schedule and availability, and approximate duration of service – see at least ¶ [0022]); 
autonomously driving the transportation vehicle to the identified service station (when the appointment occurs, autonomous vehicle 200 is directed to self-drive to the maintenance dealer – see at least ¶ [0032]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to provide for identifying a service station and selecting a specific service time, as taught by Garcia, to schedule maintenance at the maintenance dealer (Garcia at ¶ [0022]).

Further, Tokatyan discloses vehicle cleanliness detection systems and methods and teaches:
a second control unit located downstream of the at least one service module (vehicle cleanliness detection system 104 – see at least Fig. 1 and c. 3, l. 33-58) and having at least one downstream sensor configured to capture at least one variable characterizing the service requirement for the service action autonomously performed by the at least one service module on the transportation vehicle (cameras 312-318 captures images of vehicle for cleanliness analysis – see at least Fig. 3A and c. 6, l. 60 to c. 7, l. 12), wherein the second control module is configured to detect at least one service requirement of the transportation vehicle to evaluate quality of the service action autonomously performed by the at least one service module (cleanliness detection system evaluates cleanliness – see at least c. 3, l. 33-58).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of Michels to provide a second control unit having a downstream sensor, as taught by Tokatyan, to ensure that the vehicle exterior is clean before picking up a passenger (Tokatyan at c. , l. 22-25).

Finally, Zhang discloses intelligence washing equipment and teaches:
autonomously initiating and performing the service action on the transportation vehicle in the service station based on detection of whether at least one vehicle door or window is open (after the car enters the washing shop, detector determines if the doors and windows are closed and starts washing if closed or suspends car washing if open – see at least ¶ [0049]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle servicing and energy management of DeRouen to provide for autonomously performing the service action, as taught by Zhang, to protect the safety of the car and the people in the car during the car washing process (Zhang at ¶ [0049]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Michels in view of  Garcia, Tokatyan, and Zhang, as applied to claim 7 above, and further in view of DeRouen et al. (US 2019/0378350 A1, “DeRouen”).

	Regarding claim 8, DeRouen discloses autonomous vehicle servicing and energy management and teaches:
identifying the service requirement based on a user input and/or based on transportation vehicle data of the transportation vehicle (at 302, a maintenance request and diagnostic data is received from an autonomous vehicle – see at least Fig. 3 and ¶ [0047]; receiving trouble codes – see at least ¶ [0046]);
transferring the service requirement of the transportation vehicle to a server of a fleet operator of the autonomous transportation vehicle fleet and/or to at least one service station (at 302, a maintenance request and diagnostic data is received from an autonomous vehicle – see at least Fig. 3 and ¶ [0047]; receiving trouble codes – see at least ¶ [0046]);
determining the service action by the server and/or by the at least one service station (at 304, diagnostic data is analyzed to identify at least one recommended car service for the autonomous vehicle – see at least Fig. 3 and ¶ [0048]); and
transferring information relating to the at least one identified service station to the transportation vehicle from the server, or from another service station (at 312, appointment reservation may be sent to the autonomous vehicle – see at least Fig. 3 and ¶ [0053]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined autonomous vehicle servicing and energy management of Michels, Garcia, Tokatyan, and Zhang  to provide for identifying and transferring the service requirement, determining the service action, and transferring information, as taught by DeRouen, so that no intervention to navigate a vehicle to an appropriate maintenance facility is required (DeRouen at ¶ [0002]).

Regarding claim 9, DeRouen further teaches:
determining the service station for the service action based on utilization of the at least one service station and/or based on distance between the transportation vehicle and the at least one service station (at 306, closest facility from a plurality of facilities is identified based on vehicle location – see at least Fig. 3 and ¶ [0050]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined autonomous vehicle servicing and energy management of Michels, Tokatyan, Garcia, Zhang, and DeRouen to provide for determining the service station, as further taught by DeRouen, so that no intervention to navigate a vehicle to an appropriate maintenance facility is required (DeRouen at ¶ [0002]).


Regarding claim 10, DeRouen further teaches:
wherein the service requirement is at least one of a contamination of the transportation vehicle with dirt, a low fill level of the energy store (data may include parameter such as battery life – see at least ¶ [0061]) and a fault indication of the transportation vehicle (receiving trouble codes – see at least ¶ [0046]), and/or at least one appropriate action provided by a cleaning of the transportation vehicle, a refilling of the energy store and a servicing or repair of the transportation vehicle  (car service may include car wash, interior care, mechanical service, wheel alignment and balancing, brake and clutch service, tire service – see at least ¶ [0039]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined autonomous vehicle servicing and energy management of Michels, Tokatyan, Garcia, Zhang, and DeRouen to provide for identifying the service requirement, as further taught by DeRouen, so that no intervention to navigate a vehicle to an appropriate maintenance facility is required (DeRouen at ¶ [0002]).

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if further rewritten to overcome the rejections under § 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/AARON L TROOST/Primary Examiner, Art Unit 3666